Citation Nr: 1244099	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-31 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1964 to November 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, a travel board hearing was held before a Veterans Law Judge in Honolulu, Hawaii.  That Judge is no longer with the Board.  The Veteran was afforded an opportunity for another hearing, but has not elected to offer further testimony.  A transcript of the May 2011 hearing is associated with the Veteran's claims file.

The case was remanded by the Board in July 2011 so that medical records utilized by the Social Security Administration (SSA) in a disability determination could be obtained.  This was accomplished and the case is returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that hepatitis C was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.  



CONCLUSION OF LAW

Hepatitis C was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A May 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the SSA in a disability determination, have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in January 2010 with May 2010 addendum.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hepatitis C

The Veteran contends that service connection is warranted for hepatitis C.  In correspondence and received inoculation injections from a type of injection "gun."  The Veteran has asserted that, prior to the diagnosis of hepatitis C in the late 1980's or early 1990's, and that he had not participated in any other activity that is considered to be a risk for exposure to hepatitis C.  The Veteran has not indicated that he received treatment in the years immediately following service or until the disease was diagnosed in approximately 1989.  In support of his claim, the Veteran has submitted a copy of a Board decision that granted service connection for hepatitis C on the basis of such inoculations during service.  

Review of the Veteran's service treatment records (STRs) shows no complaint or manifestation of hepatitis C or other liver disease while the Veteran was on active duty.  In a July 2011 letter, the Veteran's private physician indicated that the Veteran had been a patient since July 1988 and that the Veteran had had abnormal liver test results showing hepatitis B in July 1989.  Testing for hepatitis C was not available at that time, but during October 2000 hepatitis C was documented.  The physician went on to state that the Veteran had not used intravenous drugs nor had a blood transfusion and had been in a monogamous relationship with a partner who had tested negative for the hepatitis C virus.  In this physician's opinion, the Veteran could have gotten infected with the hepatitis C virus while in military service.  

Two statements, dated in October 2008 and April 2010, in support of the Veteran's contentions have been received from a VA PRN who indicated that the Veteran had never used IV drugs, intranasal cocaine or had a blood transfusion, but had received air gun inoculations while in service.  The PRN rendered an opinion that the Veteran should be service connected for hepatitis C.  

Private treatment records, include a report of December 2007 infectious disease examination that showed that the Veteran had been managed for the past 25 years for HIV disease.  The date of diagnosis was listed as in 1982 or 1983.  The Veteran denied IV drug use or receiving blood transfusions prior to his infection, so it was assumed that he was infected through unprotected sex.  His long-term partner was noted to also be HIV positive.  In a December 2008 physical examination, it was noted that the Veteran had been HIV positive since 1987.  

An examination was conducted by VA in January 2010.  At that time, the risk factors for hepatitis C were reviewed and it was noted that the Veteran had never used IV drugs, never snorted cocaine, and had never served in combat.  The Veteran's only potential possible exposure according to the gastroenterology notes was use of "jet injectors" for inoculations during boot camp.  The examiner rendered an opinion that it was at least as likely as not that the hepatitis C was due to jet injections used during military service for inoculations as a potential risk factor for hepatitis C.  In a May 2010 addendum to the examination report, the VA physician rendered an opinion that that it was more likely that the hepatitis C was contracted as a result of the Veteran's positive HIV status.  It was noted that HIV is a more likely cause of HIV than auto-injector vaccinations/inoculations that the Veteran received in service.  Basically, HIV was a higher risk factor for contracting hepatitis C than vaccinations.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case there are basically two opinions that may be interpreted as being in support of the Veteran's contention that the air gun inoculations caused his hepatitis C.  The Board does not find these opinions to be persuasive.  In this regard, it is noted that the VA PRN did not include the Veteran's positive HIV status as one of the risk factors for hepatitis C.  Such an omission indicates that this opinion was based on an inaccurate factual premise.  The Veteran's private physician's opinion, that the Veteran could have gotten infected with the hepatitis C virus while in military service, is considered speculative and of little evidentiary value.  It amounts to what in essence is "nonevidence" of an etiological relationship to service.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993) ( a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.)  

The VA physician initially agreed with the opinion of the VA PRN, that the most likely etiology of the Veteran's hepatitis C was the in-service inoculations.  The examiner, however reconsidered the opinion in May 2010 in light of the Veteran's HIV status.  The physician's statement that HIV was a more likely risk factor for hepatitis C than air gun inoculations is persuasive to the Board, particularly in light of the fact that the Veteran's HIV diagnosis predated his hepatitis C diagnosis by several years.  As the May 2010 negative nexus opinion is considered to be the most persuasive by the Board, the preponderance of the evidence is considered to be against the claim.  As the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hepatitis C is denied



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


